Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Office acknowledges receipt of the Applicant’s response filed 11 February 2021.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 11 February 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims including the following features must be shown or the feature(s) canceled from the claim(s): 
The “plurality of actuators” (claims 21, 23 and 24) 
The Applicant points to fig. 54 and element 11003 as showing this.  However, this only appears to show one controller at 11003, not a plurality as claimed.  Furthermore, the reference from which this figure is apparently derived and which the instant disclosure incorporates by reference is US Pat. 7,524,320.  In col. 11 lines 56-60 of that reference it notes that the “pair of controllers (not shown).” (emphasis added).  The drawings are not deemed to show a “plurality of actuators” (controllers), as claimed.
“at least one articulation joint” and “the motor is positioned on the surgical tool after the interface”

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 21, 23 and 24, the claims recite, “at least one articulation joint” and “the motor is positioned on the surgical tool after the interface”.
Regarding “the motor is positioned on the surgical tool after the interface”, this limitation is not found anywhere in the elected embodiment of Species A (figs. 58-74).  To this the Applicant points to an unelected species of fig. 94 for support and generally 
The elected embodiment of species A (figs. 58-74) does have an articulation joint, but does not disclose or show the “motor is positioned on the surgical tool after the interface”.  The Applicant has pointed to an unelected species in fig. 94 which is not disclosed to have an articulation joint as this feature is not shown in the figures of that embodiment and appears to be cited as specifically being absent from it (paragraph 0327 – referring to related fig. 95, which also has the motor after the interface similar to that of fig. 94).  In short, both of these features are not disclosed to be present in the same elected embodiment.
For these reasons, the limitation of “the motor is positioned on the surgical tool after the interface” is deemed to be New Matter insofar as it creates a combination of elements which was not set forth in the original disclosure or part of the elected embodiment.

Regarding claim 22, the claim is dependent on claim 21 and rejected for the same reasons as claim 21.
Additionally, claim 22 presents the features of the mounting portion having “rotatable bodies” which is also exclusive to elected species A, and not at all present in the unelected embodiment of fig. 94 to which the Applicant points to support for the elements of claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich et al. (PG Pub 2005/0131390 A1) hereinafter referred to as Heinrich in view of Zemlok et al. (PG Pub 2009/0090763 A1) in view of Zemlok in Shelton, IV et al. (PG Pub 2005/0006431 A1) hereinafter referred to as Shelton.
Regarding claims 21 and 24, the Office maintains the rejection of record presented in paragraph 11 of the Office Action of 2 October 2020.

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich (PG Pub 2005/0131390 A1) in view of Zemlok (PG Pub 2009/0090763 A1) in view of Shelton (PG Pub 2005/0006431 A1) in view of Whitman et al. (PG Pub 2009/0095790 A1) hereinafter referred to as Whitman.
Regarding claim 22, the Office maintains the rejection of record presented in paragraph 12 of the Office Action of 2 October 2020.

Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich (PG Pub 2005/0131390 A1) in view of Zemlok (PG Pub 2009/0090763 A1).
Regarding claim 23, the Office maintains the rejection of record presented in paragraph 13 of the Office Action of 2 October 2020.

Response to Arguments
Applicant's arguments filed 11 February 2021 have been fully considered but they are not persuasive. 
Regarding the drawing objections related to the drawings not showing the claimed “plurality of actuators”, the Applicant argues that the plurality of actuators are not shown).” (emphasis added).  Given that the base reference, which is cited by the Applicant, itself explicitly states that the controllers are “not shown”, it is deemed that the claimed elements are not present in the instant drawings.
The drawing objections related to the limitations of “at least one articulation joint” and “the motor is positioned on the surgical tool after the interface” not being shown in the same drawing are maintained.  The Applicant relies on an embodiment (that of fig. 94) which was not elected and which itself fails to disclose both of these elements in the same figure.  The Applicant tries to argue that the elected embodiment is “not exclusive of such an arrangement”. 
This argument is wholly unpersuasive.  The “interface” for the elected embodiment (Species A – figs. 58-74) is comprised of mechanical rotary members which are driven by a motor on the other side of the interface.  The embodiment used by the Applicant to try to argue having the motor positioned on the surgical tool side of the interface (Unelected - fig. 94) has an interface that comprises electrical connecting pins (e.g. 3014).  These are vastly different embodiments with different types of interface connections (mechanical vs. electrical), different motor positions and different drive and articulation mechanisms.  The instant claims set forth a combination that was not presented at the time of original filing such that the Office deems the Applicant was 
For these same reasons, the rejections under 35 USC 112(a) are maintained.
The Applicant’s arguments with respect to the 35 USC 103a rejections of the claims are also unpersuasive.  The Applicant attempts to point to the language of “the motor is positioned on the surgical tool after the interface” and tries to argue that Heinrich fails to disclose this. Applicant incorrectly argues, Heinrich “already teaches a motorized system where the motor is proximal to the wrist 634 shown in fig. 7” and continues that “Why would one of ordinary skill in the art add a second motor distal to the wrist 634 and/or move the motor already taught by Heinrich ‘390”.
The Office notes that the motor 619 of Heinrich is already located “distal to the wrist 634”.  Cited paragraph 134 notes that “Disposable loading unit 618 further includes a head portion 640 for housing an electro-mechanical assembly 619”.  As such, the motor 619 is located, at least in part, in the head portion (640 – cited as part of the tool mounting portion) which is distal of the interface.  Thus reading on the limitations as claimed.
In summary, the Applicant has claimed an embodiment which was not elected, and is not deemed to have been in the possession of the Applicant at the time of filing.  Even if such an embodiment could be reasonably argued to have been in the possession of the Applicant at the time of filing, it would still be read on by the prior art of record.  For the reasons above, the rejections of record are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/           Primary Examiner, Art Unit 3731